Beck, J.
The defendant was convicted of manslaughter for the killing of his wife, and sentenced to the penitentiary for five years. The case has been submitted to us without argument or assignment of errors. We have carefully examined the record and discover no errors therein. The instructions to the jury we think correct, and the rulings upon the admission of evidence, and other questions, are not subject to well-grounded objections. The evidence supports the verdict of the jury. It presents a sad, a revolting history of drunkenness and crime. The. prisoner and his wife were both addicted to intoxication, and while both were in that condition he inflicted violence upon her which, with exposure from being driven from the house, resulted in death. In the morning after the drunk*706enness, and when she was found by her little daughter sitting in a chair, stark and dead, the prisoner was drunk in his bed.
The judgment of the District Court is
Affirmed.